Citation Nr: 9907594	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-37 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability, to include tendinitis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for spasms of the 
left chest wall.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from June 1975 to May 1976.  
The Board has reviewed the record and finds that additional 
development is necessary before the completion of appellate 
action.

First, the Board notes that the veteran testified, in his 
December 1998 hearing before the undersigned member of the 
Board, that he has received treatment for his right shoulder 
disability and that he had been examined for this condition 
approximately three months prior to the hearing date.  
However, the most recent VA examination of record is dated in 
July 1997.  The most recent VA treatment records are dated in 
October 1997.  These more recent treatment records and 
examination result must be obtained to glean a more accurate 
picture of the veteran's right shoulder disability.

Second, the Board notes that results of examinations for 
muscles and for joints, conducted in July 1997 by the same 
examiner, Duane Pitt, M.D., are of record and indicate the 
presence of a more complicated, and serious, right shoulder 
disability.

In the examination for muscles, Dr. Pitt found significant 
muscle atrophy in the right pectoralis with sensory changes 
in the C6 distribution.  The examiner noted that these 
changes are consistent with C5-6 narrowing and stated he 
could not rule out "a syrinx versus other cervical spine 
pathology'-particularly, he noted, as X-ray results dated in 
July 1996 evidenced C5-6 narrowing.  Dr. Pitt suggested a 
magnetic resonance imaging scan (MRI) of the cervical spine 
and the right shoulder as well as an orthopedic consult.

Similarly, in the examination for joints, Dr. Pitt noted that 
the veteran exhibited "significant rotator cuff weakness" 
which, he opined, should be confirmed by MRI, as it could be 
secondary either to a tear or to cervical spondylosis.  Dr. 
Pitt again recommended orthopedic evaluation to determine the 
etiology of the veteran's condition.

Dr. Pitt appended both examination reports in January 1998, 
after MRIs of the cervical spine and right shoulder had been 
conducted.  In addition, he noted that he had reviewed the 
veteran's claims file.  In pertinent part, Dr. Pitt found the 
MRI to evidence no spine pathology.  He opined that the 
veteran's right shoulder atrophy and pain is the result of 
significant degenerative joint disease in the right shoulder, 
which he further opined is "likely a result of above related 
trauma."  The Board notes that the trauma Dr. Pitt 
references are the inservice right shoulder and head 
injuries, recorded in the examination report in a history as 
reported by the veteran.  Dr. Pitt further observed the 
veteran to exhibit significant functional loss of the right 
shoulder which, he noted, in turn causes loss of an ability 
to perform normal activities of daily living.  

The evidentiary record does not show that further orthopedic 
evaluation was conducted.  And, while there is a notice that 
the veteran failed to report for a specialist examination on 
January 26, 1998, Dr. Pitt's addendum is dated the same day.  
In any event, the veteran testified in December 1998 that he 
had undergone further evaluation, the results of which-as 
noted above-are not of record. 

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  The veteran has, in the present case, presented 
evidence that right shoulder and left chest wall spasms have 
worsened in severity since the last, July 1997, examination.  
In addition, as discussed above, the evidentiary record is 
not complete.  "[W]here the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination."  Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
see Snuffer v. Gober, 10 Vet. App. 400 (1997).  A claim for 
an increased evaluation is generally regarded as a well-
grounded claim when the veteran indicates that his disability 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-3 (1992).

Third, the Board notes that there is some confusion as to 
whether it is the left or the right chest wall that is 
service-connected (and thus evaluated) for disability.  The 
veteran was, in March 1995, service-connected for muscle 
spasms of the chest wall.  A supplemental statement of the 
case dated in July 1996 discusses the disability as 
pertaining to the spasms in left chest wall but atrophy on 
the right.  In August 1996, the RO issued a correction in 
which the RO noted that the chest wall spasms occur on the 
left side.  It further determined that the atrophy present in 
the muscle of the right side of the chest is considered to be 
part of the right shoulder disability.  The February 1998 
rating decision then refers to the chest wall spasm condition 
as being on the right side of the chest.  No reasoning is 
provided.

Of record is a statement proffered by a gentleman identified 
as Dr. Michael Moon and dated in November 1998.  Dr. Moon 
states that he has reviewed the veteran's treatment records 
and has examined the veteran himself.  He then opines that 
the veteran's current left chest wall spasms are secondary to 
overuse syndrome in the left upper limb, as the veteran has a 
history of right shoulder pain and ruptured right pectoralis 
muscles.  The veteran, in his December 1998 hearing, 
identified this person as a treating physician.  However, the 
record does not reflect whether he is a physician qualified 
to make such diagnoses and opinions.

The Board finds that clarification of the veteran's right 
shoulder and left chest wall conditions is required before an 
accurate rating of their disabling effects can be made.

Finally, Dr. Pitt opined, in his January 1998 addenda, that 
the veteran will have difficulty obtaining and retaining 
gainful employment secondary to the right shoulder pathology, 
and that the functional loss the veteran experiences due to 
his right shoulder disability is significant and interferes 
with the activities of his daily living.  The examiner 
recommended vocational rehabilitation and further orthopedic 
evaluation.  The medical evidence of record thus presents a 
situation in which an extraschedular evaluation may be 
assigned under 38 C.F.R. § 3.321(b)(1) (1998).  However, the 
Board does not have jurisdiction to assign this evaluation in 
the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996). 

Accordingly, in order to ensure that the VA has met its duty 
to assist the veteran in developing the facts pertinent to 
his claim, and to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
right shoulder and left chest wall 
conditions since October 1997.  The RO 
should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment and evaluation accorded the 
veteran for problems related to his right 
shoulder and left chest wall 
disabilities.  The RO should ensure that 
it has all obtainable medical records of 
which it has knowledge.  In particular, 
the RO should obtain any records under 
the veteran's name or identification 
number for hospital or outpatient 
treatment accorded him at VA Medical 
Center (MC) Loma Linda, California; and 
by Drs. William Baird, Sterling, and 
Moon.

3.  The RO should afford the veteran a 
VA examination to determine the nature 
and extent of his service-connected 
right shoulder and left chest wall 
conditions.  All indicated tests and 
studies should be accomplished.  The 
claims folder, to include the most 
recent X-ray and MRI studies of the 
veteran's right shoulder and cervical 
spine, and any other records obtained 
per this remand, and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and comment on 
the functional limitations, if any, 
caused by the veteran's service-
connected right shoulder and left chest 
wall disabilities, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner 
provide explicit responses to the 
following questions: 

(a)  Do the service-connected conditions 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner should so indicate. 

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disorders; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disorder; or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disorder. 

(c)  The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the service-
connected disorders, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused 
by the service-connected disorders.  If 
the functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner should so 
indicate.

Finally, the examiner is specifically 
requested to offer an opinion as to the 
nature and extent of any overuse 
syndrome in the upper left extremity, 
particularly involving the condition of 
left chest wall spasms, that is caused 
by the right shoulder disability. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the report(s) 
does(do) not include all test reports, 
special studies, or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1995).  "If the 
[examination] report[s] does[do] not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report[s] as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After receipt of any and all newly 
acquired evidence and the VA examination 
report, the RO should again review the 
veteran's claim for an increased 
evaluation for his service-connected 
right shoulder and left chest wall 
conditions.  The RO is further 
specifically requested to consider 
whether extraschedular rating under 
38 C.F.R. § 3.321(b)(1) should be granted 
for the veteran's right shoulder 
disability, on the basis of Dr. Pitt's 
January 1998 remarks.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  He may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 9 -


